DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055721 A1 to Quisenberry et al. (Quisenberry) in view of US 5,865,841 to Kolen et al. (Kolen) and US 6,508,831 B1 to Kushnir (Kushnir).
Regarding claim 1, Quisenberry teaches an apparatus (2) for cooling and transferring a fluid to a scalp of the patient ([0031] which states “The heat transfer fluid cooled or heated by the control unit 4 and pumped to the head wrap 100 by connector tube 6.”), the apparatus comprising at least one heat transfer assembly (4) for cooling the fluid ([0031]), the at least one heat transfer assembly located in a cooling unit spaced away from the patient (Fig. 1A), a receiving point (Fig. 1A/1B) in fluid communication with the at least one heat transfer assembly ([0031]), a fluid transfer point  (Fig. 1A) in fluid communication with the at least one heat transfer assembly (Fig. 1A), a hose (6/7, Fig. 1A; 140/142, Fig. 1B) comprising a proximal end for connecting to the fluid transfer point (Fig. 1A), and a distal end with a first connector (10) configured for attachment to the fluid channels of a cooling wrap (Fig. 1A), a controller (4) and a cooling wrap (fluid bladder 150 of head wrap 100, Fig. 1A/1B/2-6C) comprising a plurality of petals (Figs. 1A/1B/2-6C) in contact with the scalp, the cooling wrap having a connector (10/134/136) for connection to a distal end of the hose, the cooling wrap having a channel (Fig. 2) for directing flow of the fluid through the plurality of petals ([0039] which states “During operation the first barrier 152, the second barrier 154, the third barrier 156, the fourth barrier 158, the fifth barrier 160, and the sixth barrier 162 create a serpentine heat-transfer fluid flow path through the bladder 150. The heat transfer fluid flow path is illustrated by arrows 164; however, in other embodiments, the fluid flow could be in the direction opposite the arrows 164.”).
Quisenberry is silent with respect to the distal end configured for attachment to both the fluid channels of the cooling wrap and an installation hose for testing of the apparatus without the cooling wrap connected, a first flexible temperature sensor coupled in-line with a fluid supply port  of the fluid transfer point for monitoring a supply temperature of the fluid before entering the cooling wrap, a second flexible temperature sensor coupled in-line with a fluid return port of the fluid transfer point for monitoring a  return temperature of the fluid after exiting the cooling wrap, a flow meter for measuring a flow rate of the fluid, and a controller connected to the first and second flexible temperature sensors for controlling the operation of the at least one heat transfer assembly to maintain a selected temperature of the fluid and the cooling unit specifically being portable.  
Kolen teaches an analogous apparatus (title) to that of Gammons for cooling and transferring a fluid to a patient for cooling at least one portion of a patient’s body (see for example the abstract) comprising at least one heat transfer assembly (13), a receiving point in fluid communication with the at least one heat transfer assembly (the fluid pump/heat exchanger has its fluid input connected to the reservoir containing cooled/heated fluid and the returning circulation water; column 5, lines 62-64 ); at least one fluid transfer point in fluid communication with the at least one heat transfer assembly (pressurized water from the pump/heat exchanger 13 is supplied to the outlet quick disconnect 11 (fluid transfer point); figure 2; column 5, lines 53-54); a hose for connecting the at least one fluid transfer point to an external device configured for attachment to the patient's body (bladder supply line 40 (hose) for connecting the outlet quick disconnect 11 (fluid transfer point) to bladder 60 of wrap 70 attached to the patient's body; figures 1-3; column 6, lines 8-21, 43-45) and for detachable attachment of the hose to the wrap (The supply line assembly 40 may be permanently affixed to the bladder 60 or attached by means of additional “quick connect” supply line connectors 48 and 49.” column 6, lines 21-22); a temperature sensor coupled to the at least one fluid transfer point for monitoring a temperature of the fluid (thermistor 20 coupled to the outlet quick connect 11 for sensing a temperature of the fluid; figure 2; column 4, lines 17-23; column 5, lines 59-61 ); a controller connected to the temperature sensor for controlling the operation of the heat transfer assembly to maintain a selected temperature of the fluid (micro-processor-based control electronics 7 (controller) and associated operating program have the capability of comparing the therapy temperature applied at the therapy site or sites to a constant therapy temperature, or to a time-varying therapy temperature-time profile in real time for purposes of implementing closed loop therapy temperature control. The control electronics and associated operating program monitor the output of the thermistors; column 4, lines 17 -23; column 5, lines 42-44, 52; column 6, lines 53-60; column 7, lines 27-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Kolen to enable adjustable control of therapy temperature by selectively mixing fluid recirculating in the fluid loop with fluid from the thermal reservoir in an adjustable mixing ration to achieve the selected therapy temperature at the therapy site as taught by Kolen (abstract).
However, Kolen is silent with respect to a first flexible temperature sensor coupled in-line with a fluid supply port  of the fluid transfer point for monitoring a supply temperature of the fluid before entering the cooling wrap, a second flexible temperature sensor coupled in-line with a fluid return port of the fluid transfer point for monitoring a  return temperature of the fluid after exiting the cooling wrap, a flow meter for measuring a flow rate of the fluid, and a controller connected to the first and second flexible temperature sensors for controlling the operation of the at least one heat transfer assembly to maintain a selected temperature of the fluid. 
Kushnir teaches an analogous devices to that of Quisenberry and Kolen as well as one or more devices (see for example 70, 72, fig. 5) for measuring temperature of the circulating fluid and for emitting data signals to the controller and where the system comprises two or more such devices, at least one of which may serve as an inlet temperature sensing device for measuring temperature of the fluid as it enters the at least one conduit or fluid transfer medium, and at least one other may serve as an outlet temperature sensing device for measuring temperature of the fluid as it exits the at least one conduit or fluid transfer medium (column 4, lines 1-20).  Kushnir teaches that the temperature drop between the inlet and the outlet is a very good indicator of the heat transfer dynamics, since this information, together with information on the fluids’ flow rate, permits an accurate calculation of the heat transfer between the heat exchanger and the body, which depends on the heat transfer dynamics (column 4, lines 1-20).  The controller receiving the at least two data signals relating to the measured temperature, then calculates the heat transfer dynamics based on the inlets or outlet temperature differential and on flow rate, which is either determined by the controls or measured by an appropriate measuring device (column 5, lines 43-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature and flow sensors of Kushnir to obtain a very good indicator of the heat transfer dynamics and adjust the operation of the device as a function of the data signals as taught by Kushnir (column 3, lines 7-12).
Regarding the sensors being flexible, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized flexible sensors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding the enclosure being portable, the fact that a claimed device is portable or moveable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the system portable, since it has been held that making an old device portable and moveable without producing any new and unexpected results involves only routine skill in the art.  
Regarding claim 2, Quisenberry in view of Kolen taches the apparatus of claim 1 as well as Quisenberry teaching wherein the cooling wrap further comprises a first strap (106), the first strap comprising a proximal end connected to a first petal connected to a first petal (122) of the plurality of petals (Fig. 2), and a first fastener ([0040] which states that “the first arm 104 and the second arm 106 have been coupled to each other…”), and a second strap (104), the second strap comprising a second proximal end to a second petal (114) of the plurality of petals (Fig. 2), and a second fastener (146) wherein the first strap and the second strap can be removably connected together around a circumference of the scalp for securing a base (102) portion of the cooling wrap in place (Figs. 3-6C and [0040]).
Regarding claim 3, Quisenberry in view of Kolen teaches the apparatus of claim 2 as well as Quisenberry teaching wherein the cooling cap comprises a third fastener (132) connected to a distal end of the first petal for connection to a distal end of the second petal and a fourth fastener (130) connected to a distal end of a third petal for securing the third petal to an opposing portion of the cooling wrap (Figs. 3-6C).
Regarding claim 4, Quisenberry in view of Kolen teaches the apparatus of claim 1 as well as Quisenberry teaching wherein the channel runs along a side to a distal end and back down an opposing side of each of the plurality of petals (Fig. 2).
Regarding claim 5, Quisenberry in view of Kolen teaches the apparatus of claim 1 as well as Quisenberry teaching wherein the first connector allows for fluid to enter the channel and exit the channel after passing through the plurality of petals ([0032, 0035, 0037, 0039]).
Regarding claim 6, Quisenberry in view of Kolen teaches the apparatus of claim 1 as well as Quisenberry teaching a thermal cap (compression bladder 151 of head wrap 100, Fig. 1A/1B/2-6C).
Claim(s) 7-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055721 A1 to Quisenberry et al. (Quisenberry) in view of US 6,508,831 B1 to Kushnir (Kushnir).
Regarding claim 7, Quisenberry teaches a system (2) for cooling and transferring a fluid to a patient for cooling a scalp (([0031] which states “The heat transfer fluid cooled or heated by the control unit 4 and pumped to the head wrap 100 by connector tube 6.”) comprising an enclosure (4) sized and configured to house at least one energy storage device ([0031]), at least one heat transfer assembly located within the enclosure for cooling the fluid ([0031] which states “The heat transfer fluid is cooled or heated by the control unit 4…” and therefore at least one heat transfer assembly is inherent), a fluid transfer point (Fig. 1A), a controller housed within the enclosure ([0032] which states “The control unit 4 receives data and manipulates any one of a plurality of therapeutic characteristics of the heat wrap 100 based on the data…The connector 10 may also allow for transfer of electrical sensor signals and/or data signals between the heat wrap 100 and the control unit 4.”), a fluid transfer hose (6/7, Fig. 1A; 140/142, Fig. 1B) comprising a first end coupled to the fluid transfer point (Fig. 1A), and a cooling wrap (fluid bladder 150 of head wrap 100, Fig. 1A/1B/2-6C) coupled to a second end of the fluid transfer hose (Fig. 1A-6C) comprising a plurality of petals (Figs. 1A/1B/2-6C) and a plurality of fasteners (securement tabs, see for example 130, 132, 146, 148) for securing the plurality of petals in contact with the scalp (Figs. 1A-6C), the cooling wrap further comprising a channel (Fig. 2) for directing flow of the fluid through the plurality of petals ([0039] which states “During operation the first barrier 152, the second barrier 154, the third barrier 156, the fourth barrier 158, the fifth barrier 160, and the sixth barrier 162 create a serpentine heat-transfer fluid flow path through the bladder 150. The heat transfer fluid flow path is illustrated by arrows 164; however, in other embodiments, the fluid flow could be in the direction opposite the arrows 164.”).
However, Quisenberry does not teach the heat transfer assembly being at least one thermo-electric heat transfer assembly, a fluid transfer point having a supply temperature sensor for monitoring the temperature of the fluid on a supply path to the scalp and a return temperature sensor connected for monitoring a temperature of the fluid on a return path from the scalp or a controller configured to control a heat transfer of the at least one thermo-electric heat transfer assembly based on a first input from the supply temperature sensor and a second input from the return temperature sensor or he system being portable.
Kushnir teaches an analogous devices to that of Quisenberry as well as that heating and cooling of the working fluid is carried out by a heat pump operating as a heater/cooler unit which may be provided with Peltier effect heat pumps that may easily be controlled to either heat or cool the fluid passing through (315, Fig. 8, Col. 9, lines 39-45 which state in part “Such a unit may, for example, be provided with Peltier effect heat pumps, may easily be controlled to either heat or cool the fluid passing therethrough.” and Col. 9, lines 63-65 which state “Device 315 may for example be a Peltier effect heat pump, known per se.”), one or more devices (see for example 370, 372, Fig. 8) for monitoring the temperature of the fluid on a supply path and for monitoring the temperature of the fluid on a return path (Col. 9, lines 60-64), a controller (313, Fig. 8) housed within the enclosure (Fig. 8), the controller configured to control a heat transfer of the at least one thermo-electric heat transfer assembly based on a supply and return fluid temperature inputs (Col. 9, lines 60-67).  Kushnir teaches that the temperature drop between the inlet and the outlet is a very good indicator of the heat transfer dynamics, since this information, together with information on the fluids’ flow rate, permits an accurate calculation of the heat transfer between the heat exchanger and the body, which depends on the heat transfer dynamics (Col. 4, lines 1-20).  The controller receiving the at least two data signals relating to the measured temperature, then calculates the heat transfer dynamics based on the inlets or outlet temperature differential and on flow rate, which is either determined by the controls or measured by an appropriate measuring device (Col. 5, lines 43-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature and flow sensors of Kushnir to obtain a very good indicator of the heat transfer dynamics and adjust the operation of the device as a function of the data signals as taught by Kushnir (Col. 3, lines 7-12).
Regarding the system being portable, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the system portable, since it has been held that making an old device portable and moveable without producing any new and unexpected results involves only routine skill in the art.  
Regarding claim 8, Quisenberry in view of Kushnir teaches the system of claim 7 as well as Quisenberry teaching wherein the cooling wrap further comprises a first strap (106), the first strap comprising a proximal end connected to a first petal connected to a first petal (122) of the plurality of petals (Fig. 2), and a first fastener ([0040] which states that “the first arm 104 and the second arm 106 have been coupled to each other…”), and a second strap (104), the second strap comprising a second proximal end to a second petal (114) of the plurality of petals (Fig. 2), and a second fastener (146) wherein the first strap and the second strap can be removably connected together around a circumference of the scalp for securing a base (102) portion of the cooling wrap in place (Figs. 3-6C and [0040]).
Regarding claim 9, Quisenberry in view of Kushnir taches the system of claim 8 as well as Quisenberry teaching wherein the cooling cap comprises a third fastener (132) connected to a distal end of the first petal for connection to a distal end of the second petal and a fourth fastener (130) connected to a distal end of a third petal for securing the third petal to an opposing portion of the cooling wrap (Figs. 3-6C).
Regarding claim 10, Quisenberry in view of Kushnir teaches the system of claim 7 as well as Quisenberry teaching wherein the channel runs along a side to a distal end and back down an opposing side of each of the plurality of petals (Fig. 2).
Regarding claim 11, Quisenberry in view of Kushnir teaches the system of claim 7 as well as Quisenberry teaching wherein the connector allows for fluid to enter the channel and exit the channel after passing through the plurality of petals ([0032, 0035, 0037, 0039]).
Regarding claim 12, Quisenberry in view of Kushnir teaches the system of claim 7 as well as Quisenberry teaching a thermal cap (compression bladder 151 of head wrap 100, Fig. 1A/1B/2-6C).
Regarding claim 13, Quisenberry in view of Kushnir teaches the system of claim 7 as well as Kushnir teaching wherein the controller is coupled to a user interface (312, Fig. 8) and the controller receives an input from the user interface for controlling the at least one heat transfer assembly (Col. 6, lines 4-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the user interface of Kushnir in order to allow selective operation of the system in either an automatic mode , namely in a mode permitting both cooling or heating depending on the direction or deviation of the actual body core temperature and a desired body core temperature (Col. 6, lines 4-12).
Regarding claim 15, Quisenberry teaches a method of cooling and transferring a fluid to a cooling wrap attached to a head of a patient (title and [0007]) comprising filling a fluid receiving point with a fluid ([0031]) which states “a heat transfer fluid is deposited in the control unit 4 via an aperture 14”), the fluid receiving point located an enclosure spaced apart from the patient (Fig. 1A), cooling the fluid with at least one heat transfer assembly located in the enclosure ([0031] which states “The heat transfer fluid is cooled or heated by the control unit 4”), securing ([0040-0046]) a cooling wrap (cooling wrap (fluid bladder 150 of head wrap 100, Fig. 1A/1B/2-6C) comprising a plurality of petals (Figs. 1A/1B/2-6C) in contact with the scalp, the cooling wrap having a connector (10/134/136) for connection to a distal end of the hose, the cooling wrap having a channel (Fig. 2) for directing flow of the fluid through the plurality of petals ([0039] which states “During operation the first barrier 152, the second barrier 154, the third barrier 156, the fourth barrier 158, the fifth barrier 160, and the sixth barrier 162 create a serpentine heat-transfer fluid flow path through the bladder 150. The heat transfer fluid flow path is illustrated by arrows 164; however, in other embodiments, the fluid flow could be in the direction opposite the arrows 164.”), transferring the fluid from the at least one heat transfer assembly to the cooling wrap through a fluid transfer hose ([0031] which states “The heat transfer fluid is….pumped to the head wrap 100 by connector tube 6.”) and receiving the fluid from the cooling wrap at the fluid transfer point ([0031]).
However, Quisenberry is silent with respect to monitoring a temperature of the fluid going to the cooling wrap using an in-line supply temperature sensor, monitoring a temperature of the fluid returning from the cooling wrap using an in-line return temperature sensor or the enclosure being portable.
Kushnir teaches an analogous device to that of Quisenberry as well as one or more devices (see for example 70, 72, fig. 5) for measuring temperature of the circulating fluid and for emitting data signals to the controller and where the system comprises two or more such devices, at least one of which may serve as an inlet temperature sensing device for measuring temperature of the fluid as it enters the at least one conduit or fluid transfer medium, and at least one other may serve as an outlet temperature sensing device for measuring temperature of the fluid as it exits the at least one conduit or fluid transfer medium (column 4, lines 1-20).  Kushnir teaches that the temperature drop between the inlet and the outlet is a very good indicator of the heat transfer dynamics, since this information, together with information on the fluids’ flow rate, permits an accurate calculation of the heat transfer between the heat exchanger and the body, which depends on the heat transfer dynamics (column 4, lines 1-20).  The controller receiving the at least two data signals relating to the measured temperature, then calculates the heat transfer dynamics based on the inlets or outlet temperature differential and on flow rate, which is either determined by the controls or measured by an appropriate measuring device (column 5, lines 43-53).  This heat transfer dynamic is taken into consideration in the heat control regime of the individual (Col. 5, lines 61-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature and flow sensors of Kushnir to obtain a very good indicator of the heat transfer dynamics and adjust the operation of the device as a function of the data signals as taught by Kushnir (column 3, lines 7-12).
Regarding the enclosure being portable, the fact that a claimed device is portable or moveable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the enclosure portable, since it has been held that making an old device portable and moveable without producing any new and unexpected results involves only routine skill in the art.  
Regarding claim 16, Quisenberry in view of Kushnir teaches the device of claim 15 as well as Kushnir teaching the use of a thermo-electric panel (315, Fig. 8) to alter the temperature of the fluid.  It have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a thermo-electric panel as taught by Kushnir as an obvious matter of engineering design choice in order to provide temperature control of the thermal fluid as taught by Kushnir.
Regarding claim 17, Quisenbrry in view of Kushnir teaches the device of claim 15 as well as Kushnir teaching wherein the monitoring steps further comprise controlling the at least one heat transfer assembly based on one or more temperatures sensed during the monitoring step (Col. 5, lines 61-64 and Col. 3, lines 7-12).  Kushnir teaches the controller receiving the at least two data signals relating to the measured temperature, then calculates the heat transfer dynamics based on the inlets or outlet temperature differential and on flow rate, which is either determined by the controls or measured by an appropriate measuring device (column 5, lines 43-53).  This heat transfer dynamic is taken into consideration in the heat control regime of the individual (Col. 5, lines 61-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the controlling as taught by Kushnir as Kushnir teaches that such control allows for more effective control of heat control of the body (Col. 5, lines 61-64 and Col. 3, lines 7-12).
Regarding claim 18, Quisenberry in view Kushnir teaches the device of claim 15 as well as Kushnir teaching wherein the monitoring steps are performed by at least one computing device connected to the patient sensors (Col. 3, lines 7-12).  Kushnir teaches the controller receiving the at least two data signals relating to the measured temperature, then calculates the heat transfer dynamics based on the inlets or outlet temperature differential and on flow rate, which is either determined by the controls or measured by an appropriate measuring device (column 5, lines 43-53).  This heat transfer dynamic is taken into consideration in the heat control regime of the individual (Col. 5, lines 61-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the monitoring as taught by Kushnir as Kushnir teaches that such control allows for more effective control of heat control of the body (Col. 5, lines 61-64 and Col. 3, lines 7-12).
Regarding claim 19, Quisenberry in view of Kushnir teaches the device of claim 15 as well as wherein the monitoring steps are performed by at least one computing device and wherein the computing device controls the at least one heat transfer assembly based on a temperature signal received from at least one of the temperature sensors (Col. 3, lines 7-12 and Col. 5, lines 43-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed and computed as taught by Kushnir as Kushnir teaches this obtains a very good indicator of the heat transfer dynamics and adjust the operation of the device as a function of the data signals as taught by Kushnir (column 3, lines 7-12).
Regarding claim 20, Quisenberry in view of Kushnir teaches the device of claim 19 as well as Kushnir teaching adjusting a temperature of the fluid with the at least one heat transfer assembly to maintain a consistent temperature of the fluid at the fluid transfer point (Col. 10, lines 14-24 which state in part “Other parameters which may be set by the user are minimal and maximal permitted temperature of the heat transfer liquid” and Col. 10, lines 25-33 which states in part “In the next two decision making steps 414 and 416, the actual water temperature (designated in the figure as "WATER TEMP") is compared to the maximally allowed water temperature ("HIGH TEMP") and to the minimal allowed water temperature ("LOW TEMP"). In case in step 414 the water temperature is found to be above the HIGH TEMP limit, a cooling sequence 418 is initiated, and in the case the water is found in step 416 to be too cold, the heating sequence 420 is initiated.”).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055721 A1 to Quisenberry et al. (Quisenberry) and US 6,508,831 B1 to Kushnir (Kushnir) as applied to claim 7 above and further in view of US 2017/0266036 A1 to Taylor (Taylor).
Regarding claim 14, Quisenberry in view of Kushnir teaches the system of claim 7, but not an installation hose to allow the system to be operated with the cooling wrap removed from the system.  Taylor teaches an analogous system (title) to that of Quisenberry and Kushnir as well as a bypass line that fluidly couples outlet (40) with the inlet (36) such that the fluid can circulate along circulation path (34) prior to the thermal transfer device (25) being coupled to the control unit (22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the bypass line of Taylor so as to allow fluid to circulate along the circulation path prior to the coupling of the thermal transfer device as taught by Taylor ([0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0325725 A1 teaches a temperature sensor (16) that may comprise an elongate, flexible shaft such as a wire having one or more temperature measuring devices (e.g. thermistor(s)) thereon or therein to measure temperature at the desired Temperature Sensing Location ([0122]).  This is an example of a flexible temperature sensor that is capable of use in a fluid environment to monitor temperature. 
US 6,156,059 teaches a scalp cooling apparatus (title) which includes a temperature sensor (13) that may be electric and the temperature reading delivered via a cable.  This cable may be drawn out of each section through the inlet or the outlet.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794